Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in line 7 as to what is meant by “arranged obliquely”; that is, it is unclear what is actually “oblique” to what in the infrared sensing units.  Claim 1 is also indefinite because it is not clear in line 13 as to what is meant by “arranged obliquely”; that is, it is unclear what is actually “oblique” to what in the Fresnel lens units.  
Claims 2-10 are indefinite by virtue of their claim dependency upon indefinite claim 1.
  Claim 2 is further indefinite because it is not clear in line 3 how each second infrared sensing unit or each second Fresnel lens unit can be arranged “on both sides” of the first infrared sensing unit as recited in the claim (one must be on one side and the other must be on the other side).  Claim 2 is also not clear as to what is meant by “in a cross manner” in line 4.
Claim 4 is further indefinite because it is not clear in line 6 as to what is meant by “closer to the sensing object” since the object sensed can be located in different areas around the apparatus. Also, “the sensing object” lacks a proper antecedent basis and renders the claim unclear as to what is being sensed per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tom (US 5,107,120 A).	
Regarding claim 1, Tom teaches a Fresnel lens unit sensing apparatus (e.g., as shown in fig. 2), comprising: a sensor base (generally shown as item 18 and 38 in fig. 2) configured to install an infrared sensing unit (20); at least two infrared sensing units (note multiple units 20) divided into at least one first infrared sensing unit (top most 20 near the line 18) and at least one second infrared sensing unit (the 20s on the legs of 18), the first infrared sensing unit and the second infrared sensing unit being installed in the sensor base (as shown in fig. 2), the second infrared sensing unit being located to a side of the first infrared sensing unit and being arranged obliquely relative to the first infrared sensing unit (as shown in fig. 2, the side most sensing units are located obliquely as shown in fig. 2); a lens base (22) configured to install a Fresnel lens unit (26); and at least two Fresnel lens units (note plurality of 26s) divided into at least one first Fresnel lens unit and a second Fresnel lens unit, the first Fresnel lens unit being located above the first infrared sensing unit (as shown in fig. 2), the second Fresnel lens unit being located on a side of the first Fresnel lens unit and being arranged obliquely with respect to the first Fresnel lens unit (as shown in fig. 2).  While fig. 2 of Tom seems to suggest that the first infrared sensing unit being at least located on a focal point of the first Fresnel lens unit, and one second infrared sensing unit being correspondingly provided with at least one second Fresnel lens unit and being arranged at the focal point of corresponding second Fresnel lens unit, Tom does not explicitly state that the sensing units are at the focal points of the respective lens.  However, given the arrangement shown by Tom in fig.2, persons having ordinary skill in the art would have had the sensing units at the respective focal points because this would have provided for optical alignment of the lenses and sensing units so as to provide for improved coupling of the lenses to the sensing units.
Regarding claim 2, Tom provides for each second infrared sensing unit and corresponding second Fresnel lens unit are arranged on both sides of the first infrared sensing unit and the first Fresnel lens unit in a cross manner (as shown in fig. 2).
Regarding claim 3, Tom provides for a surface of the infrared sensing unit at the focal point of its corresponding Fresnel lens unit is perpendicular to an optic axis of its corresponding Fresnel lens unit (as shown in fig. 2).
Regarding claim 4, Tom provides for the sensor base having a first mounting surface and at least one second mounting surface (as shown in fig. 2), the first infrared sensing unit being mounted on the first mounting surface, the second mounting surface being inclined to the first mounting surface (as shown in fig. 2), the second infrared sensing unit is mounted on the second mounting surface (as shown in fig. 2); and the second mounting surface being closer to the sensing object than the first mounting surface (at least when the sensing object is located on a side of the apparatus).
Regarding claim 5, Tom provides for the second infrared sensing unit and the second Fresnel lens unit being both more than two, wherein the two second infrared sensing units are oppositely arranged on two sides of one first infrared sensing unit, and two second Fresnel lens units being oppositely arranged on two sides of one first Fresnel lens unit (as shown in fig. 2).
Regarding claim 6, Tom provides for more than two second mounting surfaces, the second mounting surfaces being distributed on both sides of the first mounting surface, and the first mounting surface and the second mounting surface form a structure in a spherical, groove-shaped, secondary cylindrical, or at-least-three-continuous-folded-surface manner (note this last structure is clearly shown in fig. 2).
Regarding claim 7, Tom provides for the second infrared sensing unit and the second Fresnel lens unit being both more than three (note more than three in fig. 2), wherein the three second infrared sensing units are arranged around the outer circumferential direction of the first infrared sensing unit, and the three second Fresnel lens units are arranged around the outer circumferential direction of the first Fresnel lens unit (as shown in fig. 2).

Regarding claim 8, Tom provides the second infrared sensing unit and the second Fresnel lens unit are both four, wherein the four second infrared sensing units are symmetrically distributed around the first infrared sensing unit, and the four second Fresnel lens units are symmetrically distributed around the first Fresnel lens unit (note there are more than four as shown in fig. 2).
Regarding claim 9, Tom fails to teach that there are more than three second mounting surfaces, and the first mounting surface and the second mounting surface form a quadric groove-shaped, quadratic trapezoidal tapered groove-shaped, or four-sided trapezoidal groove-shaped structure.  However, persons having ordinary skill in the art would have had more surfaces arranged as recited in claim 9 since this would have been a mere extension of the apparatus of Tom as shown in fig. 2 for having additional directions covered by additional surfaces, etc., since this would have provided for tailoring the apparatus of Tom to specific environments and object to be sensed. Also, Tom teach having various other shapes, etc. in col. 5, line 62 et seq., which would have also motivated persons having ordinary skill in the art to have additional surfaces, etc.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tom (US 5,107,120 A) in view of Fadell et al. (US 2015/0260581 A1).
Regarding claim 10, Tom teaches the apparatus of claim 1, as discussed above, and teaches that the sensor base is a circuit board (see col. 4, lines 34-50), the first infrared sensing unit and the second infrared sensing unit are mounted on the circuit board, and flexible circuit board is bent or folded such that the second infrared sensing unit is inclined relative to the first infrared sensing unit (as shown in fig. 4). 
Tom fails to explicitly state that the circuit board is a flexible circuit board.
Fadell et al. teach a similar apparatus and teach the use of a flexible circuit board (see para. 0113).
It would have been obvious to persons having ordinary skill in the art to have the circuit board of Tom be a flexible circuit board since Fadell et al. teach that such a board is useful for mounting infrared sensors (see para. 0113).  Persons having ordinary skill in the art would have been further motivated by cost and availability of various alternative circuit boards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose Fresnel lens unit sensing devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878